Case: 20-20449     Document: 00516083285         Page: 1     Date Filed: 11/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 20-20449                        November 5, 2021
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Vicente Galvez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:20-CR-184-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Vicente Galvez pleaded guilty to illegally reentering the United
   following a previous removal, which was subsequent to a felony conviction.
   His guidelines imprisonment range was eight to 14 months. The district
   court cited several of the 18 U.S.C. § 3553(a) sentencing factors and varied


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20449      Document: 00516083285            Page: 2   Date Filed: 11/05/2021




                                      No. 20-20449


   upward, sentencing Galvez to 60 months of imprisonment and a three-year
   term of supervised release. Galvez timely appealed and now challenges the
   reasonableness of his sentence.
          The Government seeks to enforce the appeal waiver in Galvez’s plea
   agreement. Galvez seeks to avoid the waiver provision, asserting that he
   agreed to it unknowingly and involuntarily and that the Government
   breached the plea agreement. In the interest of judicial efficiency, we
   pretermit the non-jurisdictional appeal waiver issue and proceed to the
   merits of Galvez’s sentencing arguments. See United States v. Story, 439 F.3d
   226, 230-31 (5th Cir. 2006). “We review the reasonableness of a sentence
   for abuse of discretion, whether it is inside or outside the guidelines range.”
   United States v. Hernandez, 633 F.3d 370, 375 (5th Cir. 2011).
          Procedural reasonableness
          Galvez argues that his sentence is procedurally unreasonable because
   the district court based its choice of sentence on three separate erroneous and
   material assumptions: (1) that he had benefitted from a fast-track sentence
   reduction in another case, (2) that he could have been, but was not, arrested
   and convicted for illegal reentry following many of his prior convictions, and
   (3) that he committed mail theft in a pending state case for criminal trespass.
          “Sentences based upon erroneous and material information or
   assumptions violate due process.” United States v. Gentry, 941 F.3d 767, 788
   (5th Cir. 2019) (internal quotation marks and citation omitted), cert. denied,
   140 S. Ct. 2731 (2020). The burden is on Galvez “to demonstrate that the
   district court relied on erroneous assumptions or materially untrue
   information.” United States v. Evans, 941 F.2d 267, 273 (5th Cir. 1991).
   Having carefully reviewed the record, we conclude that there was no
   procedural error here because, even accepting as true that the district court




                                           2
Case: 20-20449       Document: 00516083285           Page: 3    Date Filed: 11/05/2021




                                      No. 20-20449


   made the alleged assumptions, they were either not erroneous or not material
   to the district court’s choice of sentence. See Evans, 941 F.2d at 273.
            Substantive reasonableness
            “A non-Guideline sentence unreasonably fails to reflect the statutory
   sentencing factors where it (1) does not account for a factor that should have
   received significant weight, (2) gives significant weight to an irrelevant or
   improper factor, or (3) represents a clear error of judgment in balancing the
   sentencing factors.” United States v. Smith, 440 F.3d 704, 708 (5th Cir.
   2006).
            Galvez argues that the district court relied on an improper factor, i.e.,
   the leniency of his prior sentences, in choosing his sentence. Although
   Galvez objected to the substantive reasonableness of his sentence in the
   district court, he did not alert the district court to this particular argument,
   and we review it only for plain error. See United States v. Neal, 578 F.3d 270,
   272 (5th Cir. 2009); see also Holguin-Hernandez v. United States, 140 S. Ct.
   762, 766-67 (2020); United States v. Wooley, 740 F.3d 359, 367 (5th Cir. 2014).
   In light of the district court’s specific statements that it did not rely on any
   improper factors and that it was sentencing Galvez only on the current count
   of conviction, Galvez has not shown plain error. See Puckett v. United States,
   556 U.S. 129, 135 (2009); United States v. Rodriguez-Rodriguez, 775 F.3d 706,
   713-14 (5th Cir. 2015).
            Galvez also contends that there is no rational basis for the extent of
   the variance here and that his 60-month sentence is greater than necessary to
   accomplish the goals of sentencing. He contends that the upward variance
   here was based primarily on his dated criminal history and the alleged
   assumptions listed above. However, he ignores the fact that his low criminal
   history score was the result of the temporal remoteness of all but one of his
   prior convictions. He also ignores the district court’s reliance on his use of




                                            3
Case: 20-20449      Document: 00516083285          Page: 4   Date Filed: 11/05/2021




                                    No. 20-20449


   numerous alias names, dates of birth, Social Security numbers, and
   fraudulent identifications. Further, Galvez’s argument that certain § 3553(a)
   sentencing factors were weighed too heavily because they were already taken
   into account by the guidelines calculation is unavailing. See United States
   v. Key, 599 F.3d 469, 475 (5th Cir. 2010).
          With respect to the extent of the variance, the 60-month sentence was
   46 months higher than the high end of the guidelines range. We have upheld
   much greater variances. See Key, 599 F.3d at 471-72, 475-76 (affirming a
   sentence of 216 months where the guidelines range was 46 to 57 months);
   United States v. Jones, 444 F.3d 430, 433, 441-42 (5th Cir. 2006) (affirming
   an upward variance to 120 months from a guidelines range of 46 to 57
   months); United States v. Smith, 417 F.3d 483, 485, 492 (5th Cir. 2005)
   (affirming a sentence of 120 months where the guidelines range was 33 to 41
   months). Taking into account the totality of the circumstances and keeping
   in mind the high level of deference we must afford the district court’s
   decision that the § 3553(a) factors justify the extent of the variance, Gall v.
   United States, 552 U.S. 38, 51 (2007); see United States v. Hoffman, 901 F.3d
   523, 554 (5th Cir. 2018), we conclude that the 60-month sentence was not
   substantively unreasonable.
          AFFIRMED.




                                         4